607 F.3d 554 (2010)
UNITED STATES of America, Appellee,
v.
Chad Michael Lee WELSH, Appellant.
No. 09-2623.
United States Court of Appeals, Eighth Circuit.
Submitted: June 1, 2010.
Filed: June 11, 2010.
James Clements, Davenport, IA, for Appellant.
Joel W. Barrow, AUSA, Davenport, IA, and Maureen McGuire, AUSA, Des Moines, IA, for Appellee.
Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
PER CURIAM.
Chad Welsh pleaded guilty to receiving and distributing child pornography, in violation of 18 U.S.C. § 2252(a)(2); and possessing child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). Granting Welsh a downward variance from the advisory *555 Guidelines imprisonment range of 151-188 months, the district court[1] sentenced him to concurrent terms of 100 months in prison and 10 years of supervised release that included a number of special conditions. Welsh timely appeals. His counsel has moved to withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising two issues, the reasonableness of Welsh's sentence and the constitutionality of a supervised-release condition imposing a lifetime requirement to register as a sex offender.
First, after careful review of the record, we conclude that the district court committed no procedural sentencing error, made an individualized assessment of facts relevant to sentencing, considered the 18 U.S.C. § 3553(a) sentencing factors, and did not impose an unreasonable sentence. See United States v. Stults, 575 F.3d 834, 849 (8th Cir.2009).
Second, counsel advises that he raised the lifetime registry issue at Welsh's request but believes that Welsh does not understand that the court only required, in both an express and a special condition of supervised release, that he "register with the state sex offender registration agency" in the State where he resides or works, and "comply with all sex offender laws" in that State. Counsel is correct. These conditions of supervised release are limited to the ten-year period of supervised release. Whether Welsh will be subject to sex-offender registration requirements after that term will depend upon applicable state and federal statutes, not this judgment. If Welsh is also contending that the district court abused its discretion in imposing these registration conditions, the contention is without merit because Congress has mandated their inclusion for those convicted of sex offenses. See 18 U.S.C. § 3583(d); 42 U.S.C. §§ 16911(1), 16913(a); United States v. Rhone, 535 F.3d 812, 813 (8th Cir.2008).
Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we have found no nonfrivolous issues. Accordingly, we affirm, and we grant counsel's motion to withdraw.
NOTES
[1]  The HONORABLE JOHN A. JARVEY, United States District Judge for the Southern District of Iowa.